The defendant’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 184 (AC 11565), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that, under the circumstances of this case, the proper test for ruling on the defendant’s motion to dismiss, under article first, § 8, of the Connecticut constitution, was the test articulated in Arizona v. Youngblood, 488 U.S. 51 (1988)?
“2. If the answer to question (1) is yes, did the Appellate Court properly conclude, under the circumstances of this case, that: (a) a motion to dismiss was a proper remedy for the alleged failure of the state to preserve potentially exculpatory evidence; and (b) a different standard would apply to a motion to suppress evidence based on the same conduct of the state?”